 



EXHIBIT 10.37
****Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
ESS-SILAN DVD TECHNOLOGY LICENSE AGREEMENT
THIS LICENSE AGREEMENT (the “Agreement”), effective as of November 3, 2006 (the
“Effective Date”), is entered into by and between ESS Technology, Inc., a
California corporation having its principal place of business at 48401 Fremont
Blvd., Fremont, California 94538, U.S.A. (“ESS”), and Hangzhou Silan
Microelectronics Co., Ltd., having its principal place of business at No. 4
Huang Gu Shan Road, Post Code 310012, Hang-Zhou, P.R. China (“Silan”).
RECITALS
     WHEREAS the parties desire that Silan license, distribute and sell DVD
products incorporating certain ESS technology.
     WHEREAS the parties desire that Silan obtain from ESS the right to use
certain ESS technology for the following purposes; the parties desire that Silan
be authorized to distribute and sell DVD products incorporating certain ESS
technology; and the parties desire that ESS authorizes Silan to use the DVD
technology to do research, development and sell Silan’s own products.
     WHEREAS this Agreement is subject to the approval of the ESS Board of
Directors and the signature pages shall not be deemed delivered by the parties
and this Agreement shall not be binding on the parties until such Board approval
has been obtained and ESS has released the parties’ respective executed
signature pages from escrow and delivered them to Silan following such Board
approval (such Board approval is referred to herein as the “Condition Precedent”
and is anticipated to occur on or about November 3, 2006).
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, the sufficiency of which is acknowledged by the parties, the parties
agree as follows (subject to the Condition Precedent):

1.   Definitions   1.1   “ESS DVD Technology” means all hardware and software
intellectual property in DVD products owned by ESS. Hardware intellectual
properties include ESS design methodology, chip architecture, and functional
blocks, including but not limited to Servo, Video encoder, MPEG1/2/4 decoder,
USB, JPEG, CPU, DSP, PWM, Audio DAC, Video DAC, etc. Software intellectual
properties include but are not limited to firmware in CPU

 1

 



--------------------------------------------------------------------------------



 



    and DSP, application software, GUI, OSD, etc. ESS DVD Technology
deliverables are as per Exhibit 3.   1.2   “Standard DVD Player” means a
desktop/portable DVD player, mini-combo DVD player or DVD home theater system
that uses an optical drive during operation and includes some or all of the
following features: 2 or more channels of audio output, 1 or more channels of
video output in 480i/p (standard definition) resolution, MPEG 1, 2 or 4
decoding, USB 2.0 full speed host, upscale 480i/p to 1080i resolution, HD JPEG
up to 1080i resolution, and the option to interface to external HDMI transmitter
and memory cards. “Standard DVD Player” does not include SACD DVD players or
automotive DVD players.   1.3   “ESS Servo Technology” means the ESS servo
processor owned by ESS interfacing with laser optical pickup and disc/tracking
motor drive(s) to provide data stream(s) to backend processing circuitry. It
includes all related hardware and software intellectual properties and ESS
source code owned by ESS and embedded in Phoenix 2 and LMX 2 database.   1.4  
“ESS DVD Navigation Technology” means ESS navigation source code owned by ESS
and embedded in the ESS reference DVD platform for Phoenix 2 and LMX 2.   1.5  
“Phoenix 2 Data Base” means documentation, algorithms, source codes and files in
RTL, simulation, layout, and test patterns, as well as a chip development
environment (i.e. FPGA board, schematics and layout files) and chip validation
environment (i.e. test and system level board schematics and layout files).
Exhibit 1 lists the Phoenix 2 features set, all of which is included within the
“Phoenix 2 Data Base.” The Phoenix 2 Data Base shall not include ESS’s CSS keys
and ESS’s CPPM/CPRM keys.   1.6   “LMX 2 Data Base” means documentation,
algorithms, source codes and files in RTL, simulation, layout, and test
patterns, as well as a chip development environment (i.e. FPGA board, schematics
and layout files) and chip validation environment (i.e. test and system level
board schematics and layout files). Exhibit 2 lists the LMX 2 features set, all
of which is included in within the “LMX 2 Data Base.” The LMX 2 Data Base shall
not include ESS’s CSS keys and ESS’s CPPM/CPRM keys.   1.7   “Licensed
Technology” means ESS DVD Technology, ESS Servo Technology, ESS DVD Navigation
Technology, Phoenix 2 Data Base, and LMX 2 Data Base, collectively, as well as
any confidential information provided to Silan under the Agreement.   1.8  
“Silan’s Gross Margin” means the gross selling price of the chip excluding
applicable taxes, less all actual costs of: semiconductor silicon either in die
or wafer form, packaging costs, testing fees, sales expense (such sales expenses
shall not exceed 8% of gross selling price of the chip, excluding applicable
taxes or actual expenses whichever is less), and any future possible licensing
unit cost. The licensing unit cost must be imposed industry-wide and due to no
fault of Silan. All such licensing unit cost(s) must have prior written approval
from ESS within thirty days upon written notification from Silan. If ESS does
not response within thirty days, Silan shall proceed and treat as an agreement
from ESS.   1.9   “ESS’s Cost” means all actual costs of: semiconductor silicon
either in die or wafer form, packaging costs, testing fees, and manufacturing
overhead, but in no event shall the total of manufacturing overhead costs exceed
USD 0.17.   1.10   “Phoenix 2 Product” means an integrated circuit that contains
both ESS Servo and ESS MPEG circuitry from Phoenix 2 Data Base. The features set
of a Phoenix 2 Product are in accordance with Exhibit 1.

 2

 



--------------------------------------------------------------------------------



 



1.11   “LMX 2 Product” means an integrated circuit that contains both ESS Servo
and ESS MPEG circuitry from LMX 2 Data Base. The features set of an LMX 2
Product are in accordance with Exhibit 2.   1.12   “Phoenix 2 Derivative
Product” means products developed, designed, produced and sold using ESS’s
Phoenix 2 Data Base. A Phoenix 2 Derivative Product must include ESS’s servo
circuitry or ESS’s MPEG decoder circuitry.   1.13   “LMX 2 Derivative Product”
means products developed, designed, produced and sold using ESS’s LMX 2 Data
Base. An LMX 2 Derivative Product must include ESS’s servo circuitry or ESS’s
MPEG decoder circuitry.   1.14   “Proven Functionality” means that if a chip is
installed in a test validation board, a standard DVD video disc can be played to
video and audio content outputs without interruptions. A Focus Ion Beam
(FIB) can be used to verify functionality.   1.15   “Design Win” means receipt
of first customer purchase order with 500 units or more of Phoenix 2 Products or
LMX 2 Products.   1.16   “DVD Related Products” means products that include DVD
servo.   2.   Grant of Licenses

2.1 Pursuant to the terms and conditions herein, ESS hereby grants to Silan a
permanent, irrevocable, non-exclusive, non-sublicensable, worldwide,
non-transferable, royalty-bearing license to design, develop, manufacture, have
manufactured, make, have made, use, include in downstream products, sell or
otherwise distribute products using ESS DVD Technology, ESS Servo Technology,
and ESS Navigation Technology.
2.2 Pursuant to the terms and conditions herein, ESS hereby grants to Silan a
permanent, irrevocable, exclusive, non-sublicensable, worldwide,
non-transferable, royalty-bearing license to design, develop, manufacture, have
manufactured, make, have made, use, include in downstream products, sell or
otherwise distribute products using Phoenix 2 Data Base and LMX 2 Data Base.
Phoenix 2 Products and LMX 2 Products shall only be sold for, distributed into,
or used in Standard DVD Player applications.
2.3 ESS shall not license the ESS Servo Technology and ESS Navigation Technology
to any third party for four years from the Effective Date for Standard DVD
Player applications.
2.4 ESS hereby grants to Silan a non-exclusive, non-sublicensable,
non-transferable, and territory-limited distribution license to sell the ESS
Phoenix U (currently produced at GSMC) integrated circuit to customers in
Greater China (China, Hong Kong, Macau, and Taiwan) only for Standard DVD Player
applications, and not for automotive DVD player applications. ESS shall charge
Silan [****] per unit.

  2.4.1   The parties understand and agree that ESS shall continue to market,
distribute and sell the Phoenix revision U (currently being produced at GSMC)
and Phoenix revision W (currently being produced at SMIC) integrated circuits,
and that Silan shall use its best efforts to transition all customers to Phoenix
2 Product, LMX 2 Product, Phoenix 2 Derivative Product or LMX 2 Derivative
Product.

 

**** Confidential Treatment Requested.   3

 



--------------------------------------------------------------------------------



 



  2.4.2   ESS agrees to use commercially reasonable efforts to transition its
existing customers to the Phoenix 2 Product, LMX 2 Product, Phoenix 2 Derivative
Product or LMX 2 Derivative Product. However, the parties understand and agree
that ESS expressly retains the right to continue marketing and selling ESS
Phoenix revision U (currently being produced at GSMC), Phoenix revision W
(currently being produced at SMIC), Vibrato II, Phoenix Pro and Vibratto S
integrated circuits to customers who do not or cannot transition to the Phoenix
2 Product, LMX 2 Product, Phoenix 2 Derivative Product or LMX 2 Derivative
Product.

2.5 Until Silan obtains all necessary third-party licenses and begins production
of Phoenix 2 Product, ESS hereby grants to Silan an exclusive,
non-sublicensable, non-transferable, royalty-bearing and worldwide distribution
license to sell the ESS Phoenix 2 Product (currently being produced at GSMC)
integrated circuit to customers for Standard DVD Player applications. ESS shall
charge Silan ESS’s Cost, and Silan shall pay royalties on its per-unit sales as
per Section 5.3i. ESS will sell through Silan as an exclusive distributor and
ESS shall not sell directly to customers for such Standard DVD Player
applications. After Silan obtains all necessary licenses and produces Phoenix 2
Product, ESS will work together with Silan to attempt to transition customers to
Silan’s Phoenix 2 Product.
2.6 For clarity, the parties understand and agree that ESS retains the right to
grant licenses to third parties for ESS DVD Technology for applications other
than Standard DVD Player applications. The parties also understand and agree
that ESS retains the right to design, develop, manufacture, have manufactured,
make, have made, use, include in downstream products, sell or otherwise
distribute all the Licensed Technology in applications, products or markets
other than Standard DVD Player applications. Subject to Section 2.2 above, the
parties also understand and agree that ESS grants Silan the right permanently
and irrevocably to design, develop, manufacture, have manufactured, make, have
made, use, include in downstream products, sell or otherwise distribute any
products using Licensed Technology and ESS grants Silan the right permanently
and irrevocably to use, modify, improve, and enhance the Licensed Technology.
2.7 Silan expressly acknowledges and agrees that none of the licenses granted to
it under this Agreement, including those granted in Sections 2.1, 2.2, 2.3, 2.4,
and 2.5, is sublicensable. Silan shall not be permitted to and cannot grant to
any third party or successor in interest a license to make, use, import, offer
for sale, or sell any integrated circuits or products using or incorporating all
or any part of the Licensed Technology, or all or any part of a Phoenix 2
Derivative Product or LMX 2 Derivative Product.
2.8 ESS agrees that for a period of three years from the Effective Date, it
shall not release any new integrated circuits for Standard DVD Player
applications.
2.9 In consideration of the licenses granted herein, Silan shall pay to ESS a
total of USD 3,750,000 in initial license fees, to be paid as follows:

  i.   [****] on within 5 days from Effective Date.

 

**** Confidential Treatment Requested.   4

 



--------------------------------------------------------------------------------



 



  ii.   [****] each month for 4 months on the first day of each month after
Effective Date     iii.   [****] on the first to occur of (a) one calendar year
after the Effective Date or (b) Proven Functionality of the Phoenix 2 Product  
  iv.   [****] on the first to occur of (a) one calendar year after the
Effective Date or (b) Proven Functionality of the LMX 2 Product

     In consideration of the urgency of the first and second payments, the
required documents of these two payments shall not be limited to item 2.9. ESS
agrees that Silan shall provide the required documents to ESS as early as
possible.
Both parties agree that if the project requires additional development cost, the
payment is as follows:

  v.   [****] each month for 2 months if Silan approves to continue Phoenix 2
and LMX 2 development and the total of such development cost is under [****],
both parties will pay equally. Silan will pay 100% of all development costs in
excess of [****].

     All license fees are subject to China income tax in accordance with China
law. After receipt of ESS invoice(s) (the total amount including income tax) as
per payment schedule above, Silan shall withhold, deduct, and pay the
appropriate income tax before making license fee payment to ESS. Silan will send
license fee income tax statement receipt to ESS within 5 business days after
payment.
2.10 Silan agrees that all technology licensed to it under this Agreement, and
all derivatives and downstream products thereof, cannot be marketed or sold
under the ESS brand name, nor shall Silan refer to ESS in any manner without
prior written permission.
2.11 Silan agrees that it will obtain its own licenses to the CSS keys for the
Phoenix 2, LMX 2 and all derivative products as soon as possible, but in no
event longer than six months from the Effective Date of this Agreement. Silan
shall not begin production of the LMX 2 product or any derivative version of the
Phoenix 2 and LMX 2 products unless it uses Silan’s own CSS keys in those
products. When Silan begins manufacturing using Silan CSS keys on Phoenix 2
and/or LMX 2 products, ESS shall begin transition plans made by both parties and
to stop manufacturing ESS Phoenix 2 and/or ESS LMX 2 products, upon Silan’s
request.

3.   Development Cost

3.1 For development of the Phoenix 2 and LMX 2 products, Silan shall pay
directly to ESS or to third party engineering and fabrication companies all
costs incurred in the development of the Phoenix 2 and LMX 2 products, including
but not limited to all mask charges, packaging and engineering wafer lots, all
development and test boards, all further engineering costs and expenses incurred
by ESS, and all wafer, fabrication and packaging expenses. All such costs must
have prior written approval from Silan.
 

**** Confidential Treatment Requested.   5

 



--------------------------------------------------------------------------------



 



3.2 The parties contemplate that following the Effective Date of this Agreement,
ESS shall provide Silan with the opportunity to hire current ESS employees who
are currently employed by ESS and who have specializations in ESS’s DVD line of
business. No such employee shall be obligated to join Silan, but Silan and ESS
shall work together to persuade such employees to accept employment with Silan.

4.   Ownership

4.1 Silan acknowledges that as between the parties, ESS shall retain all rights,
title and interest in and to the Licensed Technology.
4.2 To the extent that Silan develops derivative works based upon the Licensed
Technology, Silan shall own all right, title, and interest in and to such
derivative works, including, without limitation, all patent rights and
copyrights in works derived from the Licensed Technology.

5.   Royalties

5.1 Silan shall pay the following sums to ESS as royalties on the licenses
granted above. All royalties shall be due and payable as soon as practical, but
no more than twenty business days after each calendar quarter in US Dollars, and
shall be made by wire transfer to such bank account as ESS shall designate. Each
royalty payment shall be accompanied by a royalty report listing the identity
and quantity of all units sold, and calculating the total royalties owed to ESS
5.2 Silan’s payment to ESS shall have a maximum royalty fee of USD 20,000,000,
at which point the licenses granted herein shall become fully paid-up with no
further royalties owed. At such time, ESS shall have no further obligation to
indemnify Silan pursuant to Section 8.2 of this Agreement.
5.3 Per unit royalties shall be calculated as follows:

(i)   For Phoenix 2 Products, including minor upgraded Phoenix 2 Products and
upgraded Phoenix 2 Products:

  a.   For three years after Effective Date , the lesser of [****] of Silan’s
Gross Margin for each unit sold, unless Section 5.3.i.b is satisfied.     b.  
If Phoenix 2 Products do not achieve a Design Win within two years after the
Effective Date, the royalty shall be reduced to the lesser of [****] of Silan’s
Gross Margin for each unit sold     c.   After three years from the Effective
Date and for the next three years, the lesser of [****] of Silan’s Gross Margin
for each unit sold.

(ii)   For LMX 2 Products and any DVD Related Products developed by Silan:

  a.   For six and one half years after the Effective Date, the lesser of [****]
of Silan’s Gross Margin for each unit sold, unless Section 5.3.ii.b is
satisfied.     b.   If LMX 2 Products do not achieve a Design Win within two and
one half years after the Effective Date, the royalty shall be reduced to the
lesser of [****] of Silan’s Gross Margin for each unit sold.

 

**** Confidential Treatment Requested.   6

 



--------------------------------------------------------------------------------



 



(iii)   For any products without embedded DVD servo developed by Silan that
include ESS’s MPEG decoder:

  a.   For six and one half years after Effective Date, the lesser of [****] of
Silan’s Gross Margin for each unit sold.

5.4 Upon the first to occur of (a) Silan’s payment to ESS reaches a cumulative
total royalty fee of USD 20,000,000, or (b) six and one half years after the
Effective Date (and Silan has paid all outstanding royalties due), the licenses
granted in this Agreement shall be fully paid-up and shall become royalty-free,
and ESS’s obligation to indemnify Silan pursuant to Section 8.2 shall also
cease. For clarity, Silan shall pay royalties to ESS for products explicitly
listed in Section 5.3 when Silan develops, designs, manufactures, distributes
and sells products incorporating ESS Licensed Technology; Other products that
Silan develops, designs, manufactures, distributes and sells using ESS Licensed
Technology , without ESS Servo or ESS MPEG, are and shall remain royalty free.
5.5 Silan agrees that it shall keep complete and accurate records and books of
accounts relating to the manufacture, distribution and sale of integrated
circuits and products using or incorporating all or any part of the Licensed
Technology, and that it shall retain such books and records for a period of
three (3) years after the transactions to which they relate (but not exceeding
one (1) year after any termination of this Agreement). Upon giving Silan thirty
(30) business days prior written notice, ESS shall have the right to, at ESS’s
expense and through an independent certified public accountant acceptable who
signs an appropriate confidentiality agreement with Silan, during regular
business hours, inspect, examine, audit, and make abstracts of all such records
and books insofar as they relate to the determination of Silan’s royalty
obligations and insofar as may be necessary to verify the accuracy of the same
and of the royalty reports provided for herein. If a discrepancy of greater than
5% is discovered during this audit, Silan shall be responsible for the cost of
the audit.
5.6 As soon as practical, ESS shall deliver all technical information relating
to the Licensed Technology (including data, files, etc.) to Silan. Such
technical information shall include, but not limited to, GDSII, RTL, software
source code, design verification file(s), test file(s), design manual(s), user
manual(s), silicon development platform, application development platform,
tuning tool(s), compiler, emulator and any patent(s), software copyright(s), and
IC schematics related to the Licensed Technology. All ESS’s deliverables and
schedule are as per Exhibit 3.
5.7 After Effective Date, Silan shall send 5 or more engineers to ESS HQ to
transfer the License Technology including but not restricted in data material
(database), to consult with ESS engineers on the Licensed Technology, to
participate in the LMX2 design and tapeout, PHXII and LMXII sample tests. During
the sample test, ESS shall provide Silan engineers the corresponding test plan,
test results, problems and related solutions. ESS shall provide the working
environment and the necessary people to support Silan and smoothly transfer the
Licensed Technology.
 

**** Confidential Treatment Requested.   7

 



--------------------------------------------------------------------------------



 



5.8 If there are problems during product application and upgrades, ESS will,
with best efforts, provide Silan with engineering resources and recommend
possible solution(s), including on-site guidance, written instruction(s),
telephone instruction(s) or providing more detailed data and document(s).
5.9 Both parties shall keep copies of the delivered Licensed Technology and keep
strict revision and document control.
5.10 All royalty fees are subject to China income tax in accordance with China
law. Silan shall withhold, deduct, and pay the appropriate income tax before
making royalty fee payment to ESS. Silan will send royalty fee income tax
statement receipt to ESS within 5 working days after payment. After receipt of
each royalty payment as per quarterly royalty report from Silan, ESS will send
invoice (the total amount including income tax) to Silan within five business
days.
5.11 Both parties of this Agreement confirm the following contact persons:

                  i.   engineering related matters:
 
           
 
  ESS        
 
      Contact:   [****]
 
      Address:   48401 Fremont Blvd., Fremont, CA 94538 USA
 
      FAX:   [****]
 
      Email:   [****]
 
      Telephone:   [****]
 
  Silan        
 
      Contact:   [****]
 
      Address:   No. 4, Huang Gu Shan Road, Hangzhou, P.R. China 310012
 
      FAX:   [****]
 
      Email:   [****]
 
      Telephone:   [****]
 
                ii.   sales and marketing related matters:
 
           
 
  ESS        
 
      Contact:   [****]
 
      Address:   48401 Fremont Blvd., Fremont, CA 94538 USA
 
      FAX:   [****]
 
      Email:   [****]
 
      Telephone:   [****]
 
  Silan        
 
      Contact:   [****]
 
      Address:   Rm 2003, Cyber Times Towers A, Tianan Cyber Park Futian
District, Shenzhen, P.R. China 518041
 
      FAX:   [****]
 
      Email:   [****]

 

**** Confidential Treatment Requested.   8

 



--------------------------------------------------------------------------------



 



     Telephone: [****]
For any changes regarding to the above information, written notification must be
made to the other party within 5 business days.

6.   Term and Termination

6.1 This Agreement shall become effective as of the Effective Date and shall
remain in full force and effect until both Parties agree in writing to terminate
the agreement, or until terminated by either party pursuant to this Section 6.
6.2 Either party, in addition to other remedies that it may have, may at its
election terminate this Agreement, effective upon written notice to the other
party, in the event any of the following actions or events is committed by the
other party or occurs: (a) a default or breach by the other party of any of its
material obligations under this Agreement which default or breach remains
uncured thirty (30) days after the non-breaching party gives written notice
thereof; (b) the other party’s adjudicated bankruptcy, becoming insolvent or
entering dissolution or liquidation proceedings; or (c) a petition filed by or
against such other party under bankruptcy law of the nature of Chapter 7 of the
United States Bankruptcy Code, under corporate reorganization law or under any
other law for the relief of debtors, which is consented to or is not dismissed
within sixty (60) days of filing.
6.3 Upon termination of this Agreement, all licenses and rights granted under
this Agreement shall cease forthwith, and the parties shall destroy all
Confidential Information (as defined below) furnished hereunder as well as all
copies thereof. Notwithstanding the foregoing, the licenses and rights granted
under this Agreement shall continue for up to six months to allow Silan to sell
its existing inventory.

7.   Confidentiality

7.1 For the purpose of this Agreement, “Confidential Information” of one party
means any information which is disclosed hereunder by such party to the other in
tangible material marked as confidential, or which is disclosed hereunder by
such party to the other orally or in other intangible form and designated as
confidential at the time of such disclosure and is reduced to writing
conspicuously marked as confidential and sent to such other party within thirty
(30) days after such disclosure. For a period of five (5) years after disclosure
hereunder, the receiving party of Confidential Information of the other agrees
to keep such Confidential Information in confidence with at least the same
degree of care which it uses to prevent the disclosure of its own confidential
information of like importance, but in no event with less than reasonable care.
The receiving party may disclose the other party’s Confidential Information to
its employees to the extent reasonably necessary for the purpose of this
Agreement and provided the employees to which Confidential Information is
disclosed are bound by use and disclosure restrictions at least as protective of
such Confidential Information as those restrictions set forth herein. No other
disclosure of Confidential Information shall be permitted without the prior
written consent of the other party.
 

**** Confidential Treatment Requested.   9

 



--------------------------------------------------------------------------------



 



7.2 The restrictions on use and disclosure of Confidential Information as
described above shall not apply to any information which:

  a.   is or becomes available to the public through no fault of the receiving
party;     b.   is legitimately obtained by the receiving party from a third
party without any confidentiality obligation; or     c.   is at any time
developed by the receiving party independently.

7.3 Notwithstanding Section 7.1 above, either party may disclose the other’s
Confidential Information if required by applicable laws, or by a court,
administrative agency, or other governmental body; provided, however, that the
receiving party shall provide prompt and sufficient advance written notice
thereof to the disclosing party so that the disclosing party may seek a
protective order (or its equivalent) with respect to such disclosure, which the
receiving party shall fully comply with.
7.4 If either party elects to make a public announcement on this Agreement, both
parties will work together on the message and content, and coordinate on the
timing of the announcement. The announcing party must consider suggestions on
the message and content from the other party before making an announcement.

8.   Indemnification

8.1 Silan will defend, indemnify and hold harmless ESS, its directors, officers,
employees and/or agents from and against any and all claims, damages, losses and
expenses, including court costs and reasonable fees and expenses of attorneys,
expert witnesses, and other professionals, arising out of or resulting from any
action by a third party against ESS that is based on Silan’s use, control,
distribution or disposition of the Licensed Technology (including but not
limited to any alleged misuse of the CSS keys provided by DVD CCA to ESS or
Silan contained in certain of the Licensed Technology, and including but not
limited to any alleged misuse of any other required license as defined in
Section 9.6 of this Agreement), based upon Silan’s breach of any obligation,
warranty or representation in this Agreement, or based on Silan’s distribution
of any product under the licenses granted in Section 2, including any claim of
breach of a third-party license arising therefrom. Silan’s obligation to
indemnify ESS as set forth above will be conditioned on ESS promptly
(i) notifying Silan of the existence of such a claim, (ii) tendering sole
control of the defense and settlement of such claim to Silan, and
(iii) cooperating as reasonably requested by Silan. ESS may participate in such
defense at its own expense and with its own counsel.
8.2 ESS shall indemnify Silan and hold it harmless, and, at Silan’s option,
defend Silan from and against all claims, damages, losses and expenses,
including court costs and reasonable fees and expenses of attorneys, expert
witnesses, and other professionals, arising out of or resulting from (i) any
breach of this Agreement or of any of the warranties or representations made by
ESS herein, or (ii) any action by a third party against Silan that is based on
any claim that the portions of the Licensed Technology as delivered by ESS
infringe a patent, copyright, or any other proprietary right, or violate a third
party’s trade secret rights, except to the extent that the foregoing results
from compliance with specifications provided by Silan, and except to the extent
that the foregoing results from the combination of the ESS portions of the
Licensed Technology
 10

 



--------------------------------------------------------------------------------



 



with software or equipment not provided by ESS. ESS’ obligation to indemnify
Silan as set forth above will be conditioned on Silan promptly (i) notifying ESS
of the existence of such a claim, and (ii) cooperating as reasonably requested
by ESS. The indemnification obligation described in this Section 8.2 shall cease
when Silan ceases paying royalties to ESS pursuant to Section 5.2 or Section 5.4
of this Agreement. .
8.3 SILAN UNDERSTANDS AND ACKNOWLEDGES THAT THE LICENSED TECHNOLOGY IS PROVIDED
AS IS. EXCEPT AS SPECIFICALLY SET FORTH HEREIN, NO OTHER WARRANTIES OR
REPRESENTATIONS, EITHER EXPRESSED OR IMPLIED, ARISING BY LAW OR OTHERWISE,
INCLUDING BUT NOT LIMITED TO IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS
FOR A PARTICULAR PURPOSE, ARE GIVEN BY ESS UNDER THIS AGREEMENT, including but
not limited to, any warranty or representation: (a) as to the validity of any
patent; (b) that any manufacture, importation, sale, lease, use, or other
disposition of products will be free from infringement of a third party’s
intellectual property rights; (c) that ESS will enforce any intellectual
property rights it may have against third parties; or (d) as to the quality,
merchantability, or fitness for a particular purpose of any product.
8.4 BOTH PARTIES UNDERSTAND AND ACKNOWLEDGE THAT NEITHER PARTY SHALL BE LIABLE
TO THE OTHER PARTY FOR ANY SPECIAL, CONSEQUENTIAL, EXEMPLARY OR INCIDENTAL
DAMAGES (INCLUDING LOST OR ANTICIPATED REVENUES OR PROFITS RELATING TO THE
SAME), ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE LICENSED TECHNOLOGY,
WHETHER SUCH CLAIM IS BASED ON CONTRACT, TORT (INCLUDING NEGLIGENCE) OR
OTHERWISE, EVEN IF EITHER PARTY IS ADVISED OF THE POSSIBILITY OR LIKELIHOOD OF
SAME.

9.   Warranties and Representations

9.1 As of the Effective Date, each party represents and warrants to the other
party that it (i) is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is incorporated, and
(ii) has full corporate power and authority and the legal right to own and
operate its property and assets and to carry on its business as it is now being
conducted and is contemplated in this Agreement, including, without limitation,
the right to grant the licenses granted hereunder.
9.2 As of the Effective Date, each party represents and warrants to the other
party that it (i) has the corporate power and authority and the legal right to
enter into this Agreement and perform its obligations hereunder; (ii) has taken
all necessary corporate action on its part required to authorize the execution
and delivery of this Agreement and the performance of its obligations hereunder;
and (iii) this Agreement has been duly executed and delivered on behalf of such
party, and constitutes a legal, valid and binding obligation of such party and
is enforceable against it in accordance with its terms.
9.3 Except as otherwise described in this Agreement, each party represents and
warrants to the other party that all necessary consents, approvals and
authorizations of all governmental authorities and other persons or entities
required to be obtained by such party in connection with entry into this
Agreement have been obtained.
 11

 



--------------------------------------------------------------------------------



 



9.4 Each party represents and warrants to the other party that the execution and
delivery of this Agreement by such party and the performance of such party’s
obligations hereunder (i) do not conflict with or violate any requirement of any
applicable law or regulation or any provision of the Articles or Certificate of
Incorporation or Bylaws of such party in any material way, and (ii) do not
conflict with, violate or breach or constitute a default or require any consent
under, any contractual obligation or court or administrative order by which such
party is bound.
9.5 ESS represents and warrants that all the technologies contained in the
technical information that is delivered to Silan by ESS are owned by ESS; ESS
owns or controls all right, title and interest in and to the Licensed
Technology, the ESS brand name, and the ESS trademarks; and that ESS has the
power to grant the licenses related to and within this Agreement.
9.6 Silan represents and warrants that as of the Effective Date, it shall
immediately obtain and maintain in good standing during the term of this
Agreement all necessary third-party licenses for the design, development,
manufacture, import, distribution, marketing and sale of Standard DVD Player
products, including but not limited to licenses from DVD CCA, Macrovision,
Dolby, DTS, HDCP, DivX, WMA, Nero, CPPM, DRM, Memory Stick, and SD.
9.7 Silan cannot have access to ESS’s CSS keys under any circumstances. ESS
shall manufacture the Phoenix U and the Phoenix 2 until Silan tapes out its own
version with its own keys.

10.   Non-Assignment

Neither party shall assign any of its rights or obligations under this Agreement
without the prior written consent of the other party; provided, however, that
either party may assign this Agreement without consent to a
successor-in-interest upon a merger, acquisition or sale of all or substantially
all of that party’s assets on condition that the assignee of this Agreement will
undertake by operation of law or has agreed in writing submitted to the other
party, to assume all obligations and liabilities of the assignor under or in
connection with this Agreement and to be bound by the terms and conditions of
this Agreement.

11.   Choice of Law And Forum

This Agreement and the performance of the parties hereunder shall be construed
in accordance with and governed by the laws of California, U.S.A., without
respect to its conflict of law provisions. The parties hereto expressly consent,
and submit themselves, to the exclusive jurisdiction of the courts of California
and to venue in the state or federal courts in the County of Santa Clara,
California.

12.   Modifications

No amendment or modification to this Agreement shall be valid or binding upon
the parties unless made in writing and signed by authorized representatives of
the parties.
 12

 



--------------------------------------------------------------------------------



 



13.   Entire Agreement

This Agreement contains the full and complete understanding and agreement
between the parties relating to the subject matter hereof and supersedes all
prior and contemporary understandings and agreements, whether oral or written,
relating to such subject matter.

14.   Severability

If any provision of this Agreement is or becomes, at any time or for any reason,
unenforceable or invalid, no other provision shall be affected hereby, and the
remaining provisions of this Agreement shall continue in full force and effect.

15.   Counterparts.

This Agreement may execute in two or more counterparts, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts,
individually or taken together, shall bear the signatures of all the parties
hereto.
IN WITNESS, THE AUTHORIZED REPRESENTATIVES OF THE PARTIES HAVE EXECUTED THIS
CONTRACT.

         
ESS Technology, Inc.
  Hangzhou Silan Microelectronics Co., Ltd.    
 
       
 
Signature
 
 
Signature    

                     
 
                   
By:
          By:        
 
 
 
          Name          
 
          Name    

         
 
       
 
Title
 
 
Title    

 13

 



--------------------------------------------------------------------------------



 



ESS-SILAN DVD TECHNOLOGY LICENSE AGREEMENT
EXHIBIT 1
DESCRIPTION
[****]
FEATURES

  o   [****]

  o   [****]

Note: For detailed specifications, please refer to ESS Phoenix 2 datasheet
supplied to Silan
 

**** Confidential Treatment Requested.   14

 



--------------------------------------------------------------------------------



 



ESS-SILAN DVD TECHNOLOGY LICENSE AGREEMENT
EXHIBIT 2
DESCRIPTION
[****]
FEATURES

  o   [****]

  §   [****]

Note: For detailed specifications, please refer to ESS LMX 2 datasheet supplied
to Silan.
 

**** Confidential Treatment Requested.   15

 



--------------------------------------------------------------------------------



 



ESS-SILAN DVD TECHNOLOGY LICENSE AGREEMENT
EXHIBIT 3
In accordance with the license agreement, ESS should transfer all technical
information (including data, files, etc.) relating to Licensed Technology,
included but not limited to the list below:
Schedule of ESS delivering licensed technology and database to Silan

              NO.   Content   For PHXII   For LMXII
1
  [****]   [****]   [****]
 
           
2
           
 
           
3
           
 
           
4
           
 
           
5
           
 
           
6
           
 
           
7
           
 
           
8
           
 
           
9
           
 
           
10
           
 
           
11
           

 

**** Confidential Treatment Requested.   16

 



--------------------------------------------------------------------------------



 



              NO.   Content   For PHXII   For LMXII
12
           
 
           
13
           
 
           
14
           
 
           
15
           
 
           
16
           
 
           
17
           
 
           
18
           
 
           
19
           
 
           
20
           
 
           
21
           
 
           
22
           
 
           
23
           
 
           
24
           
 
           
25
           
 
           
26
           
 
           
27
           

 

**** Confidential Treatment Requested.   17

 



--------------------------------------------------------------------------------



 



              NO.   Content   For PHXII   For LMXII
28
           
 
           
29
           
 
           
30
           
 
           
31
           

 

**** Confidential Treatment Requested.   18

 